                            UNITED STATES DISTRICT COURT                                              JS-6
                            CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
Case No.     2:19-cv-04071-SVW-KS                                            Date        July 2, 2019

Title        Jesse Meoli v. BMW of North America, LLC et al.



 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         N/A                                                       N/A
 Proceedings:            IN CHAMBERS ORDER GRANTING PLAINTIFF’S MOTION TO
                         REMAND [10]

I.      Introduction

       On March 8, 2019, Plaintiff Jesse Meoli filed the instant suit against Defendant BMW of North
America, LLC and on March 19, 2019, Plaintiff served Defendant the Complaint by personal service.
Dkt. 10 at 1-2. On May 9, 2019, Defendant filed its Notice of Removal. Dkt. 1. The alleged basis for
removal was diversity of citizenship. Id. at 3. Plaintiff now moves to remand the action to state court on
the ground that Defendant did not timely file its Notice of Removal under 28 U.S.C. § 1446. Dkt. 10 at
2.

II.     Legal Standards

         United States federal courts are courts of limited jurisdiction. Gunn v. Minton, 568 U.S. 251, 256
(2013). Consequently, a “federal court is presumed to lack jurisdiction in a particular case unless the
contrary affirmatively appears.” Stock West, Inc. v. Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir.
1989). Due to this presumption, federal courts must exercise “prudence and restraint” when considering
the propriety of removal. Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 810 (1986). Thus, “[i]f a
district court determines at any time that less than a preponderance of the evidence supports the right of
removal, it must remand the action to the state court.” Hansen v. Grp. Health Coop., 902 F.3d 1051,
1057 (9th Cir. 2018). “The removing defendant bears the burden of overcoming the ‘strong presumption
against removal jurisdiction.’” Id. (quoting Geographic Expeditions, Inc. v. Estate of Lhotka ex rel.
Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010)).




                                                                                                  :
                                                            Initials of Preparer                PMC

                                          CIVIL MINUTES - GENERAL                                       Page 1 of 4
                            UNITED STATES DISTRICT COURT                                           JS-6
                            CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
Case No.     2:19-cv-04071-SVW-KS                                            Date    July 2, 2019

Title        Jesse Meoli v. BMW of North America, LLC et al.


         If a plaintiff elects to file an action in state court, the defendant generally has the option of
removing the case from state court to federal court under the general removal statute as long as the
federal court has original subject-matter jurisdiction. 28 U.S.C. § 1441(a). There are, however,
procedures for proper removal. For example, the “notice of removal of a civil action or proceeding shall
be filed within 30 days after the receipt by the defendant, through service or otherwise, of a copy of the
initial pleading setting forth the claim for relief upon which such action or proceeding is based.” 28
U.S.C. § 1446(b)(1).

        The Ninth Circuit has held that “notice of removability under § 1446(b) is determined through
examination of the four corners of the applicable pleadings, not through subjective knowledge or a duty
to make further inquiry.” Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005).
Although “defendants need not make extrapolations or engage in guesswork . . . [Section 1446(b)]
‘requires a defendant to apply a reasonable amount of intelligence in ascertaining removability.’”
Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1140 (9th Cir. 2013) (quoting Whitaker v. Am.
Telecasting, Inc., 261 F.3d 196, 206 (2d Cir. 2001)). “Multiplying figures clearly stated in a complaint is
an aspect of that duty.” Id.

       If “the case stated by the initial pleading is not removable, a notice of removal may be filed
within 30 days after receipt by the defendant . . . of a copy of an amended pleading . . . or other paper
from which it may first be ascertained that the case is one which is or has become removable.” 28
U.S.C. § 1446(b)(3). If a party moves to remand a case to state court on the ground of improper removal
procedure, it must do so within thirty days after the filing of the notice of removal. 28 U.S.C. § 1447(c).

III.    Analysis

         As an initial matter, Defendant contends that the thirty-day removal period started on April 15,
2019 and not on March 19, 2019. Dkt. 12 at 3-5. Defendant argues that although it was served with the
Complaint on March 19, 2019, counsel for Defendant did not receive the Complaint until April 15,
2019, making April 15 the soonest Defendant could have been placed on notice of the matter’s
removability. Id. Under this theory, since May 9 (the date of removal) is within thirty days of April 15,
Defendant timely removed the action. Id. This argument is incorrect. 28 U.S.C. § 1446(b)(1) clearly
states that the thirty-day removal period begins upon receipt by a defendant, through service or
otherwise, of a complaint—and not upon receipt by the defendant’s counsel. Defendant offers no
authority to the contrary.




                                                                                               :
                                                            Initials of Preparer            PMC

                                          CIVIL MINUTES - GENERAL                                   Page 2 of 4
                           UNITED STATES DISTRICT COURT                                            JS-6
                           CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
Case No.     2:19-cv-04071-SVW-KS                                            Date   July 2, 2019

Title        Jesse Meoli v. BMW of North America, LLC et al.




        Defendant further contends that the thirty-day period for removal could not have begun on
March 19, 2019 because Plaintiff’s Complaint does not provide enough information to alert Defendant
of the removability of the case. Dkt. 12 at 3-5. Defendant argues that Plaintiff must have also provided
the subject vehicle’s Sales/Lease Agreement in order for it to determine that the matter in controversy
exceeds the $75,000 amount in controversy required for diversity jurisdiction. Id. Although Defendant
allegedly immediately attempted to obtain the Sales/Lease Agreement from the dealer who sold the
subject vehicle to Plaintiff, Valencia BMW, the dealer refused to provide the documents informally. Id
at 4. Defendant also alleges that Plaintiff’s motion to quash the subpoena of Valencia BMW further
prevented Defendant from obtaining the Sales/Lease Agreement. Id. Thus, Defendant’s counsel
researched the MSRP of the subject vehicle on May 6, 2019, which it discovered to be $63,095. Id.
Defendant argues that by multiplying the MSRP by three in order to calculate civil penalties, Defendant
for the first time had knowledge that the matter in controversy exceeded $75,000 and that the case could
be removed. Id. Defendant thus concludes it timely removed within thirty days of ascertaining that the
case was removable. Id at 5.

         This argument fails because the Complaint contains sufficient information to have placed
Defendant on notice of removability. First, the Complaint specified the unique Vehicle Identification
Number (“VIN”) assigned to the subject vehicle as well as the subject vehicle’s model. See Dkt. 1-2.
Defendant could easily use the VIN or model information to obtain the value of the subject vehicle. It
strains credulity to argue that Defendant’s research on May 6, 2019 gave it new information that allowed
it to ascertain that this case is removable, given that the VIN and model information were already in
Defendant’s possession. A simple search of a VIN or model information already known to Defendant is
merely acting in accord with the “reasonable amount of intelligence” standard. Kuxhausen, 707 F.3d at
1140 (quoting Whitaker, 261 F.3d at 206). Second, the Complaint also specifically stated that the total
consideration for the vehicle was approximately $60,000. Dkt 1-2 ¶ 6. $60,000, when multiplied by
three for the purpose of calculating civil penalties, exceeds the $75,000 requirement for diversity
jurisdiction. The additional $3,095 discovered by Defendant’s research does not affect the result. Since
multiplying figures clearly stated in a complaint to ascertain the amount in controversy is a duty required
by the “reasonable amount of intelligence” standard, Defendant had notice of removability under
Section 1446(b) when served with the Complaint on March 19, 2019. Kuxhausen, 707 F.3d at 1140
(quoting Whitaker, 261 F.3d at 206). Defendant did not file its Notice of Removal until May 9, 2019.
Therefore, Defendant’s removal took place after the thirty-day removal period expired and was
untimely.




                                                                                               :
                                                           Initials of Preparer             PMC

                                         CIVIL MINUTES - GENERAL                                    Page 3 of 4
                         UNITED STATES DISTRICT COURT                                       JS-6
                         CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL
Case No.    2:19-cv-04071-SVW-KS                                        Date   July 2, 2019

Title       Jesse Meoli v. BMW of North America, LLC et al.


IV.     Conclusion

        For the reasons discussed above, Defendant’s removal was untimely and the Court GRANTS
Plaintiff’s motion to remand. Dkt. 10.

        IT IS SO ORDERED.




                                                                                        :
                                                       Initials of Preparer           PMC

                                      CIVIL MINUTES - GENERAL                                 Page 4 of 4
